Morgan, J.
Plaintiff seeks to annul a judgment rendered in favor of Peet against the succession of Thomas J. Buck.
Peet is a citizen of the State of Mississippi, and is sought to be brought into court through a curator ad hoe. The succession of Buck has not been made a party. This was necessary. We can not annul a judgment unless all the parties to it are cited.
Plaintiff asks also for damages against the defendant for slander of title, but as this demand could only arise in case the judgment attacked should be declared a nullity, and as we have come to the conclusion that the suit to annul the judgment can not be entertained, because of the want of proper parties, we can not consider the mere incidental demand of damages.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be avoided, annulled and reversed, and that this suit be dismissed as in case of nonsuit, plaintiff to pay costs.